DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 14 the word “lower” should be inserted between “the” and “connecting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the language “preferably four” in Line 2 which renders the claim vague and indefinite.  It is unclear whether the claim is particularly claiming 4 rail guide elements or if it is merely a suggestion.  Claims 9-13 depend from claim 8.
Claim 18 recites the language “preferably fully twisted” in Line 2 which renders the claim vague and indefinite.  It is unclear whether the claim is particularly claiming the fully twisting limitation or if it is merely a suggestion.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller (US 9579995).  Regarding claims 1, 15-18, Haller teaches a rotational device (see Figure 3) for a vehicle seat (see column 1, lines 13-18), the rotational device comprising an upper connecting element (11a) for connecting the rotational device to the vehicle seat, and a lower connecting element (11b) for by guiding the profile rail in its rotational movement about the rotational axis, the upper connecting element (11a) being connected via the rotatable guided ring shaped profile rail (20) to the lower connecting element (11b) in such a way that these can be twisted in relation to one another (see column 4, lines 27-38), wherein the roller axes of the several rollers are determined such that the rollers are in contact with and able to roll off on several interior contact surfaces of the profile rail with differing orientations (see Figures 4-5d), with each roller (27) itself being in contact with and able to roll off on merely one of the several interior contact surfaces of the profile rail.

Regarding claims 6-7, Haller teaches wherein several rollers with differing orientations are mounted in a rail guide element in a manner rotatable about their roller axes such that the rollers of a rail guide element are in contact with and roll off on several interior contact surfaces of the profile rail with differing orientations (see Figures 3, 5a-5d).

Regarding claim 8, Haller teaches wherein a rotational device comprises at least three, rail guide elements which define a circle which lies concentrically to the ring shaped profile rail (see Figures 3, 5a-5d).

Allowable Subject Matter
Claims 2-5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 2, the examiner notes that Haller does not distinctly disclose or 

Regarding claim 14, Haller does not distinctly disclose or allow for a modification to arrive at “wherein on the ring shaped profile rail a circumferential gear ring is formed which cooperates with a rotating mechanism to manually or automatically cause a rotation of the profile rail about the rotational axis or for blocking the set rotation of the profile rail.”  Items 31 and 32 appear to be a gear-ring like structure; however there is no rotating mechanism in addition to the roller already combined with the ring 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636